UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- eee eee eee ee eee eee eee xX
UNITED STATES OF AMERICA : ORDER
-Vv.- | 11 Cr. 59 (LAK)
FELIX RODRIGUEZ, |
Defendant. |
eee eee ete teen eee eee eee ‘

ORDER ACCEPTING PLEA ALLOCUTION
BEFORE A UNITED STATES MAGISTRATE JUDGE

Kaplan, J.:

On April 15, 2021, United States Magistrate Judge Ona T. Wang presided over the plea
allocution in the above captioned matter and recommended that the defendant’s admission to
specification one of the violation of supervised release specifications dated June 13, 2014, in
underlying docket 11 Cr. 59 (LAK) be accepted. The Court, having reviewed the transcript of the
admission, the specification, and all other pertinent parts of the record, adjudges the defendant
guilty of the specification to which the admission was offered.

Dated: New York, New York
Has M2021 cola

HONORABLE LEW A. HAP A. HAP
UNITED STATES DIST TIUDGE
SOUTHERN DISTRICT OF NEW YORK
